The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 6-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jo (US 20070018920 A1) in view of Liu (US 20170038648 A1).

Regarding claims 1 and 11:
Jo (US 20070018920 A1) discloses an organic light emitting diode pixel structure (in Fig. 1-2), comprising: 
a driving circuit layer having pixel driving circuits (TFT) for driving pixels to emit light ([0076-0079]); 


Note that Jo does not specifically disclose, the pixel driving circuits are disposed in interval regions outside the long sides of the color resists.  

However, Liu (US 20170038648 A1) discloses  a color resist layer comprising red, green, and blue color resists arranged in an array (first pixel unit in the array substrate may correspond to a red color resist, the first pixel unit comprising a first TFT channel formed between the source and the drain of a first TFT; a second is pixel unit may correspond to a green color resist, the second pixel unit comprising a second TFT channel formed between the source and the drain of a second TFT; a third pixel unit may correspond to a blue color resist, see Fig.6-7,  [0036-0037], [0058]), wherein each color resist comprises two opposite long sides (left and right side of pixel) and two opposite short sides (i.e. up and down side of pixel in Fig. 1); wherein the pixel driving circuits (T, see Fig. 1) are disposed in interval regions (T disposed in a distance from pixel 21, see Fig. 6) outside the long sides of the color resists (see [0036-0038]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo with the teaching of Liu, thereby reducing the color shift and improving the imaging quality of the display device.  

Regarding claims 2 and 12:
Jo in view of  Liu discloses wherein each pixel driving circuit (T, 31) is disposed in the interval region outside a left long side of the corresponding color resist (e.g. color resist of 21, see Liu Fig. 6-7) [0032]), thereby  display driving voltage is improved.

Regarding claims 3 and 13:
Jo in view of Liu discloses wherein each pixel driving circuit (i.e. 32) is disposed in the interval region outside a right long side of the corresponding color resist (i.e. color resist of 21) (see Liu Fig. 6-7) and [0032]). Same motivation as applied to claim 2.

Regarding claims 4 and 14:
Jo in view of Liu discloses wherein the short sides (pixel’s top edge) are straight lines (see Liu, Fig. 1).  Same motivation as applied to claim 1.
  
 Regarding claims 6 and 16:  
Jo does not specifically disclose wherein a width of the interval region between two adjacent long sides of the color resists is 30 um.m to 60 um. M.  
However, Liu discloses a width (W) of the interval region between two adjacent long sides (source and drain 102, 103) of the color resists is 30 mu.m to 60 mu.m (i.e. 35 mu.m) (see [0030] and [0050]).  Same motivation as applied to claim 2.
The width W of the TFT channel can be the length of opposite surfaces of the source 102 and the drain 103, and the length L of the TFT channel can be the relative distance between the source 102 and the drain 103, so an aspect ratio of the TFT channel can be the ratio of the width W of the TFT channel to the length L of the TFT channel. In[0050]disclose the width of the first TFT channel 41, the width of the second TFT channel 42 and the width of the third TFT channel 43 can each fall within a range of 5 .mu.m to 35 .mu.m.   

Regarding claims 7 and 17:

Note that Jo does not specifically disclose wherein a width of the interval region between two adjacent short sides of the color resists is 20 mu.m to 40 mu.m. 
However, this limitations are obvious in the system of Liu since Liu discloses in a width (i.e, w) of the interval region between two adjacent short sides (i.e. short of 21 and short of 22) of the color resists is 20 mu.m to 40 mu.m (i.e. W is 35mu.m) ([0030, 0050]), thereby    providing improved display driving. 

Regarding claims 8 and 18:
Jo as modified by Liu discloses    wherein the color resist layer (201) is disposed between the driving circuit layer (TFT) and the light emitting function layer (i.e. pixel unit in correspond OLED light emitting function, (Liu,[0058], Fig. 6-7]). Same motivation as applied to claim 2.

Regarding claims 9 and 19: 
Jo as modified by Liu discloses wherein the color resist layer (201) is disposed on a side of the light emitting function layer away from the driving circuit layer (TFT) (see Fig. 6-7) (see Liu, [0058]).  Same motivation as applied to claim 2. 
 
2.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jo (US 20070018920 A1) in view of Liu (US 20170038648 A1) and further in view of Chui (US 20060066599 A1).

Regarding claims 5 and 15:
Jo does not specifically disclose wherein the short sides are convex arcs.  
Chui (US 20060066599 A1) discloses wherein the short sides (pixel’s top side) are convex arcs (curve edge, see [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo with the teaching of Liu and Chui , thereby providing a high efficient data transmission in the display device.  
 
3.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20070018920 A1) in view of Liu (US 20170038648 A1) and further in view of Azmi (US 20030011584 A1).

Regarding claims 10 and 20:
Note that Jo does not specifically disclose wherein each pixel driving circuit comprises a first thin film transistor, a second thin film transistor, a third thin film transistor, a storage capacitor, and a light emitting diode; 

a source electrode of the first thin film transistor is connected to a first electrode of the storage capacitor, and a gate electrode of the third thin film transistor; and a second electrode of the storage capacitor is connected to a source electrode of the second thin film transistor, a source electrode of the third thin film transistor, and an anode electrode of the light emitting diode. 
Azmi (US 20030011584 A1) discloses each pixel driving circuit (in Fig. 4B) comprises a first thin film transistor (451), a second thin film transistor (457), a third thin film transistor (452), a storage capacitor (453), and a light emitting diode (454) ([0046-0047]); 
a source electrode of the first thin film transistor (T1) is connected (electrically connected) to a first electrode of the storage capacitor (see Fig. 4B), and a gate electrode of the third thin film transistor (452) ; and a second electrode of the storage capacitor (453) is connected (electrically connected) to a source electrode of the second thin film transistor, a source electrode of the third thin film transistor, and an anode electrode of the light emitting diode (see Fig. 4B, [0046-0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo with the teaching of Liu and  Azmi, thereby providing a uniform data transmission  in the display device.  



Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692